nichelle g perez petitioner v commissioner of internal revenue respondent docket no filed date p received large sums of money in exchange for undergoing procedures to donate her eggs to infertile couples under p’s contracts the sums she received were designated compensa- tion for pain and suffering p did not report these amounts on her tax_return r issued a notice_of_deficiency held compensation_for pain and suffering resulting from the consensual performance of a service_contract is not damages under sec_104 and must be included in gross_income united_states tax_court reports richard a carpenter jody n swan and kevan p mclaughlin for petitioner terri l onorato robert cudlip gordon lee gidlund and heather k mccluskey for respondent holmes judge nichelle perez received dollar_figure under contracts that she signed with a clinic before she underwent a prolonged series of painful injections and operations to retrieve her unfertilized eggs for transfer to infertile couples the contracts said that she was being paid in compensation_for her pain and suffering the code says that damages for pain and suffering are not taxable was the dollar_figure perez received damages findings_of_fact perez is a 29-year-old single woman from orange county california she is a high-school graduate and worked as a full-time sales associate for sprint in her early 20s perez learned about egg donation her internet search soon led her to the website of the donor source international llc-an egg-donation agency in orange county that matches egg donors with women and couples struggling to conceive on their own a the donor source the donor source is a for-profit california company that has been in business since it is one of approximately donor agencies in california and in supervised roughly egg-donation cycles for its customers the donor source recruits donors by advertising on craigslist in maga- zines and by word of mouth while any woman can apply to donate only nonsmokers between the ages of and who have no family history of cancer or personal history of infer- tility or mental disorders will pass the initial screening for those who pass the donation process begins with an online application and if selected potential donors are invited for the court thanks petitioner’s counsel for their outstanding pro bono work on the unprecedented question that this case raised it also thanks the amici curiae who filed briefs on this case professor bridget crawford of pace university school of law professor lisa milot of university of georgia school of law and professor timothy m todd of liberty univer- sity school of law perez v commissioner a consultation to go over the time commitment needed medi- cations and risks of egg donation they are also subjected to a series of psychological and physical evaluations including blood tests pap smears breast exams and pregnancy tests once approved the potential donor creates an online profile that includes a picture a description of her family history and other personal details for prospective parents to view this is all called egg donation but the term is a mis- nomer-the participant in the egg-stimulation and retrieval is compensated there are a small number of true donors- women who undergo the rigors of the process for an infertile relative or friend without compensation this opinion isn’t about them the donor source fixes the fee for first-time egg donors based on where the donor lives for southern cali- fornia women first-time donors are promised dollar_figure-and the price goes up with each subsequent donation the donor source is registered with the american society for reproduc- tive medicine which caps the compensation_for egg donors at dollar_figure to dollar_figure the donor source also promises to reimburse its suppliers for their expenses in traveling to and from their medical appointments b the contracts but such promises of future payments all depend on prospective parents’ picking a particular donor once they do the donor signs two contracts-one with the donor source and one with the anonymous intended parents these con- tracts let the donor source-with the approval of the intended parents-terminate the relationship with the donor up until the time the donor begins receiving egg-stimulation medication-a series of hormone injections formulated to maximize egg production perez signed one contract with the donor source in feb- ruary it promised her money for a summary of antitrust litigation over the alleged price-fixing by egg-donation agencies see kimberly d krawiec kamakahi v asrm the egg donor price fixing litigation s cal law sch legal studies re- search paper no available at http papers ssrn com sol3 pa- pers cfm abstractlid and kamakahi v am soc’y for reprod med no 11-cv-1781 n d cal filed date united_states tax_court reports donor fee donor and intended parents will agree upon a donor fee for donor’s time effort inconvenience pain and suffering in donating her eggs this fee is for donor’s good_faith and full compliance with the donor egg procedure not in exchange for or purchase of eggs and the quantity or quality of eggs retrieved will not affect the donor fee this meant that if perez kept her side of the deal but pro- duced unusable eggs or no eggs at all she would still be paid the contract_price the contract plainly provides that it is not for the sale of body parts the parties acknowledge and agree that the funds provided to the donor shall not in any way constitute payment to donor for her eggs it also allocates foreseeable risk it states that the donor assumes all medical risks and agree s to hold the donor source harmless from any and all liability for any and all physical or medical harm to herself the donor source takes its deals seriously and its representative credibly testi- fied that the company could sue perez for breach of contract if she did not strictly comply with all the requirements the contract between perez and the intended parents is in all ways consistent with the contract with the donor source it provides that perez’s payment is in consideration for all of her pain suffering time inconvenience and efforts the contract waives any and all parental or custodial rights perez may have over the donated eggs once the eggs are removed they immediately become the property of the intended parents and are fertilized almost immediately it also states this agreement does not instruct any of the parties on the issue of tax- ation of any payment made or received pursuant to this agreement or to any agreement with the donor source after signing the contracts the donor source told perez to take birth-control pills for approximately a month to synch her menstrual cycle with that of the intended mother then up until date-the egg-retrieval date-perez underwent a series of intrusive physical examinations she frequently had to travel to a fertility clinic submit to preg- nancy tests endure invasive internal ultrasound examina- tions and have a syringe stuck into her arm to draw four to five vials of blood the needlework followed perez home she had to self- administer hormonal injections using a one-inch needle perez v commissioner perez injected herself with units of lupron each morning from march to march and she had to take the shots right into her stomach which often bruised and hurt her with complete credibility perez said that these procedures were actually very painful it was burning the entire time you were injecting it as the retrieval date approached the injection schedule increased between march and she had to self-admin- ister anywhere from one to three daily injections of lupron follistim and menopur she made around injections into her stomach during this period every time she had to administer another dose of the hormones she had to search for a part of her stomach not already covered in bruises then on march perez administered to herself-under the observation of a professional at a fertility clinic-the final trigger shot of hcg this is an intramuscular injection in the lower hip that goes through a two-inch needle the shots caused perez significant physical pain deep in her muscles as well as extreme abdominal bloating on the retrieval date perez was required to undergo anes- thesia for the procedure doctors informed her that anes- thesia carries with it a risk of possible death and so she had to sign another liability waiver just before she went under egg removal is a type of surgery during which the doctor worked his way into an anesthetized perez with an ultrasound needle and then penetrated her ovaries to har- vest any viable eggs the unnatural amount of hormones she’d taken had done their job and the doctors were able to retrieve between and eggs-rather than the body’s normal production of just one-from her after it was over perez felt cramped and bloated she had mood swings head- aches nausea and fatigue but she’d kept the promises she made and got a check for dollar_figure perez went back for a second round that year on august she again contracted with the donor source she again signed a written_agreement with the intended parents both human chorionic gonadotropin a k a the pregnancy hormone it is a hormone that exists naturally in the body and is injected into a donor’s body to stimulate her ovaries to release all the unnaturally large number of matured eggs that have developed during the stimulation phase of the process united_states tax_court reports agreements again expressly stated that payment was in consideration for all of her pain suffering time inconven- ience and efforts and were otherwise identical to the first set that she had signed as part of the march cycle-including the liability and waiver provisions when it was all over she again got a check for dollar_figure the donor source sent a form_1099 to perez for dollar_figure for tax_year after consulting other egg donors online perez concluded that the money was not taxable because it compensated her only for pain and suffering therefore she left it off her tax_return the commissioner disagreed and sent her a notice_of_deficiency perez timely filed a petition and we tried the case in california where perez still lives opinion we acknowledge that this case has received some publicity in tax and nontax publications which is why it is important to state clearly what it does not concern it does not require us to decide whether human eggs are capital assets it does not require us to figure out how to allocate basis in the human body or the holding_period for human-body parts or the character of the gain from the sale of those parts a nature of the compensation so what is this case about both parties agree that pay- ments perez received were not for the sale of her eggs perez argues that they were in exchange for the pain suffering and physical injuries she endured as part of the egg-retrieval process the commissioner on the other hand argues perez was simply compensated for services rendered the only two cases we have found that are anywhere near this issue are 74_tc_1229 and 607_f2d_92 5th cir both involved the exchange of blood plasma for compensation in green the taxpayer was paid_by the pint and we found her to be engaged in the sale of tangible_property rather than the for a thorough discussion of the sale of human-body parts see bridget j crawford our bodies our tax selves va tax rev and lisa milot what are we-laborers factories or spare parts the tax treatment of transfers of human body materials wash lee l rev perez v commissioner performance of services green t c pincite in garber the fifth circuit suggested the taxpayer might be engaged in the sale of property because the extent of her compensation was directly related to the concentration of antibodies in the plasma she produced garber f 2d pincite it also noted that garber had to undergo uncomfortable-and possibly dangerous-artificial stimulation and plasmapharesis to produce her plasma this the court observed weighed in favor of finding that she was engaged in the performance of services id but because the appeal was from a criminal conviction the court concluded that it didn’t have to solve this puzzle and could instead decide the case on the ground that a criminal prosecution for tax_evasion was an inappro- priate vehicle for pioneering interpretations of tax law id pincite both of perez’s contracts with the donor source specify that her compensation is in exchange for her good_faith and compliance with the donor egg procedure unlike the taxpayers in green and garber who were paid_by the quantity and the quality of plasma produced perez’s com- pensation depended on neither the quantity nor the quality of the eggs retrieved but solely on how far into the egg- retrieval process she went on this key point the testimony of both parties to the contracts agrees with the contract lan- guage we have to find that perez was compensated for serv- ices rendered and not for the sale of property and as we know gross_income means all income from whatever source derived including compensation_for services sec_61 but this general_rule of inclusion has many exceptions and the one that perez points us to is sec_104 thus the only issue we address is whether a taxpayer who suffers physical pain or injury while per- forming a contract for personal services may exclude the amounts paid under that service_contract as damages received on account of personal physical injuries or physical sickness even though the taxpayer knew that such injury or sickness might occur and consented to it in advance sec_104 unless otherwise noted all section references are to the internal rev- enue code for the year at issue united_states tax_court reports before the regulations were amended sec_1_104-1 used to require payments excluded under sec_104 be received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs former regulations amended by t d fed reg date there were thus two separate requirements for a taxpayer to exclude income under sec_104 the underlying cause of action giving rise to the recovery had to be based on tort or tort-type rights and the taxpayer had to receive the payment on account of his or her personal injuries or sickness 515_us_323 blackwood v commissioner tcmemo_2012_190 hansen v commissioner tcmemo_2009_87 but the secretary has amended these regulations and abandoned the schleier language requiring a tort or tort- type right see 141_tc_331 see also o’connor v commissioner tcmemo_2012_317 the regulation now states sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of per- sonal physical injuries or physical sickness sec_1_104-1 income_tax regs despite the change in the language the new requirements look a lot like the old ones damages received on account of personal physical injuries or physical sickness b damages requirement the regulations define the term damages as an amount received other than workers’ compensation through prosecu- tion of a legal suit or action or through a settlement agree- ment entered into in lieu of prosecution sec_1_104-1 income_tax regs perez questions whether the secretary’s regulatory is permissible- whether the word damages in the code allows the sec- interpretation of damages after schleier congress amended sec_104 to limit the exclusion to personal physical injuries or physical sickness see small_business job protection act of pub_l_no sec a stat pincite emphasis added perez v commissioner retary to implicitly require a lawsuit or threat of one as a condition of excluding damages from taxable_income this is an argument that the regulation is invalid which means we must pull into the chevron station see 467_us_837 562_us_44 tax law no different from other areas of administrative law we first ask if congress has spoken directly to the ques- tion at issue chevron u s pincite if not we consider instead whether the commissioner’s regulation is a reason- able interpretation of congress’ intent id pincite the code doesn’t define damages and so we can swiftly hop up onto chevron’s step two on this step we find a regulation invalid only if it is ‘arbitrary or capricious in substance or manifestly contrary to the statute ’ mayo found u s pincite quoting house- hold credit servs inc v pfennig 541_us_232 perez argues that the definition of damages in the regula- tion is invalid because it requires prosecution or threat of prosecution of a legal suit as a prerequisite for a payment’s exclusion from income a walk through the regulation’s his- tory seems in order here from the beginning of tax time awards or settlement pro- ceeds for personal injuries have been excluded from taxation see eg revenue act of ch sec_213 sec_40 stat pincite the first sec_104 regulations enacted in required damages to be linked to a tort or tort-type right see t d fed reg date and this tort or tort-type right was the focus of the regulations for half a century but as perez correctly points out it is no longer perez cites several cases in support of her argument that we should interpret damages in sec_104 broadly to mean compensation in money received for a loss regardless of any legal suit or action we start with her reliance on simpson simpson arose from a settlement between a taxpayer and her former although perez raises this issue for the first time on brief we do not find the commissioner surprised or prejudiced by it see 96_tc_858 aff ’d 959_f2d_16 2d cir 64_tc_989 united_states tax_court reports employer of a suit brought under the california fair employ- ment and housing act cal gov’t code sec west in simpson we noted that we had previously said that ‘ s ettlement amounts which are paid to settle workers’ com- pensation claims are not excludable from gross_income under sec_104 because claims for workers’ com- pensation do not necessarily involve tort or tort type rights ’ simpson t c pincite quoting forste v commissioner t c memo and we quoted forste again to fur- ther explain that ‘ a worker’s compensation claim is not itself a tort or tort type cause of action since its elements involve fixed awards and since it is based on no-fault prin- ciples ’ id but we held that the change in the language of sec_104 meant that now some or all of the payments received in workers’-compensation cases could be excluded from gross_income provided the taxpayer could show the por- tion of the claim predicated on the taxpayer’s personal phys- ical injuries or physical sickness id pincite see also domeny v commissioner tcmemo_2010_9 n in a situa- tion where the taxpayer negotiated a settlement finding it was immaterial whether a taxpayer formally brought allega- tions against the payor but perez’s case is different from these-we don’t have a settlement here we have a waiver and the waiver wasn’t post hoc in 35_tc_646 aff ’d 304_f2d_574 9th cir we held that amounts contracted in advance for a consent to an invasion of privacy were taxable_income and weren’t excluded by sec_104 the ninth circuit agreed with us and held that the section reads most naturally in terms of payment for injuries sustained prior to a suit or settlement agreement id pincite emphasis added the court went on to note that these types of payments for personal injuries are excluded from gross_income because they make the taxpayer whole from a previous loss of per- sonal rights id again in 43_tc_77 we held that amounts fdr jr received for his share of the pro- ceeds from a play about the life of his father were not excluded by sec_104 we reasoned that moneys paid to any taxpayer as compensation_for an advance waiver of possible future damages for personal injuries would con- stitute taxable_income to him under sec_61 of the perez v commissioner code and would not be excludable from his gross_income under sec_104 of said code id pincite emphasis added perez very clearly has a legally recognized interest against bodily invasion but we must hold that when she forgoes that interest-and consents to such intimate invasion for pay- ment-any amount she receives must be included in her tax- able income had the donor source or the clinic exceeded the scope of perez’s consent perez may have had a claim for damages but the injury here as painful as it was to perez was exactly within the scope of the medical procedures to which she contractually consented twice her physical pain was a byproduct of performing a service_contract and we find that the payments were made not to compensate her for some unwanted invasion against her bodily integrity but to compensate her for services rendered but what is one to make of the regulation’s amendment to remove the tort and tort-type right requirement one should always pause before holding that an amendment didn’t change anything but here the reason is clear-the amendment did change the law-it just didn’t change the law for people like perez in the supreme court decided 504_us_229 it held that title vii backpay settlement awards were not excludable from income under sec_104 id pincite at the time the statute read damages received on account of personal injuries and the taxpayer pounced on the argument that her settlement with the tennessee valley authority for unlawfully discriminating against her because she was a woman fit that requirement not so said the supreme court the court emphasized that since the 1960s the commis- sioner has formally linked the sec_104 exclusion to tort or tort-type rights id pincite it pronounced the essential element of an exclusion under sec_104 is that the income involved must derive from some sort of tort claim against the payor as a result common_law tort concepts are helpful in deciding whether a taxpayer is being compensated for a ‘personal injury’ id quoting 87_tc_1294 a few years later in schleier the supreme court reinforced the tort or tort-type right standard when it held that pay- ments received in an age discrimination in employment act united_states tax_court reports settlement were not excludable under sec_104 schleier u s pincite the remedial scheme there also did not comport with traditional tort-type remedies because the act did not provide for compensation keyed to actual harm suffered id pincite shortly after the restrictive decisions in burke and schleier congress amended the code in the small_business job protection act of pub_l_no 110_stat_1755 and the secretary in rewrote his regulations this amended code section and regulation let taxpayers who recovered under no-fault statutes exclude the damages that they received even if they did not receive them for a tort- type claim as we said in simpson the effect of removing the tort requirement from the regulation was to reverse the result in burke and allow the exclusion for damages awarded under no-fault statutes see simpson t c pincite in the commissioner officially explained that the tort-type rights test was intended to distinguish damages for personal injuries from for example damages for breach of contract t d fed reg pincite the change in the sec_104 regulation reflected a profusion of remedies for persons who are physically injured and recover under no- fault statutes so that they are treated like those who are physically injured and recover through more traditional actions in tort but that regulation still addresses situations where a taxpayer settles a claim for physical injuries or physical sickness before-or at least in lieu of-seeing litiga- tion through to its conclusion this small change just helped tax regulation keep up with a bit of a shift in american law toward administrative or statutory remedies and away from common-law tort for some kinds of personal injuries it is not at all arbitrary capri- cious or manifestly contrary to the code but it also doesn’t help perez we completely believe perez’s utterly sincere and credible testimony that the series of medical procedures that culminated in the retrieval of her eggs was painful and dan- gerous to her present and future health but what matters is that she voluntarily signed a contract to be paid to endure them this means that the money she received was not damages we conclude by noting that the result we reach today by taking a close look at the language and history of sec_104 perez v commissioner is also a reasonable one we see no limit on the mischief that ruling in perez’s favor might cause a professional boxer could argue that some part of the payments he received for his latest fight is excludable because they are payments for his bruises cuts and nosebleeds a hockey player could argue that a portion of his million-dollar salary is allocable to the chipped teeth he invariably suffers during his career and the same would go for the brain injuries suffered by football players and the less-noticed bodily damage daily endured by working men and women on farms and ranches in mines or on fishing boats we don’t doubt that some por- tion of the compensation paid all these people reflects the risk that they will feel pain and suffering but it’s a risk of pain and suffering that they agree to before they begin their work and that makes it taxable compensation and not excludable damages because perez’s compensation was not damages under sec_104 we must rule against her on the main issue in the case decision will be entered for respondent f
